EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradley Kuxhausen on 2/16/2020.

The application has been amended as follows: 
	IN THE CLAIMS
	Claim 14 is amended as follows:
	The faucet of claim 1, wherein the second alignment element is cylindrical and includes a first end and a second end, wherein the first end is configured to interface with the first alignment element and the second end is configured to be mated with a portion of the faucet spray head, the second end having at least one alignment stop configured to mate with a spray head alignment stop of the faucet spray head to reduce rotation in a first direction between the faucet spray head and the second alignment element, and wherein the at least one alignment stop and the spray head alignment stop include at least one second projection.
	Claim 22 is cancelled.
	Claim 23 is cancelled.
	Claim 25 is cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Mu et al. (US 2017/0292252, hereafter “Mu”) is considered the closest prior art.
Mu discloses a faucet comprising: a faucet body; a faucet spray head being movable from a retracted position adjacent the faucet body, and an extended position away from the faucet body, wherein in the retracted position the faucet spray head has at least one aligned position with the faucet body; an alignment coupling including: a first alignment element connected to the faucet body; and a second alignment element connected to the faucet spray head; wherein the alignment coupling includes a projection and a tapered groove, wherein at least one of the projection or the tapered groove is movable with respect to the other, and wherein the tapered groove guides the projection to a narrowed portion of the tapered groove to guide the faucet spray head to the at least one aligned position; and a retention coupling configured to retain the faucet body and the faucet spray head immediately adjacent one another, the retention coupling including: a first retention element connected to the faucet body; and a second retention element connected to the faucet spray head; wherein the retention coupling is separate from the alignment coupling, and wherein at least one of the first or second retention elements is a magnet.
Mu fails to anticipate or render obvious wherein the first alignment element includes a ring and a tongue, the tongue extending in an axial direction from the ring at least partially within the faucet body from the outlet of the faucet body, wherein the ring includes a projection extending radially inward therefrom within the outlet of the faucet body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PAUL J GRAY/Examiner, Art Unit 3753